CAMPBELL, Judge.
The defendants have brought forward a number of assignments of error dealing with the admission and exclusion of evidence. We have reviewed these assignments of error and found no prejudicial error.
The defendants offered testimony as to the difference in value of their property before and after the taking in the following amounts: $98,000.00, $72,770.00, and $77,250.00. The State presented evidence as to a difference in value in the following amounts: $29,500.00, and $31,625.00. The jury returned a verdict of $37,500.00 to which the trial judge addqd interest of $710.00 for a total verdict of $38,210.00. The charge of the trial court, when considered as a whole, correctly stated the law and presented the issues fairly to the jury. We find
No error.
Judges Hedrick and Baley concur.